El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
*314La demandante en este caso alega qne es dneña de nna finca rústica qne se describe en la demanda y qne la deman-dada, Margarita Collazo, oenpa nna parte de esa finca, o sea nn solar de 207 metros 40 centímetros, en el cnal fabricó nna casa la referida señora Collazo. Alega además la deman-dante qne tiene derecho a hacer snya la casa edificada, previa la correspondiente indemnización, y ofrece por la misma la snma de $200. La demandada niega que la demandante sea dneña del suelo donde' se edificó la casa y por el contrario alega que no lo desocupa porque es de su propiedad, haciendo más de treinta años que lo viene poseyendo sin interrupción. Se alega por dicha demandada que el solar tiene un valor de $400, habiendo sido aceptada esta valoración por la parte demandante.
Fallado este pleito en apelación por la Corte de Distrito de Mayagüez declarando con lugar la demanda, la demandada interpuso el presente recurso, y ahora comparece la deman-dante solicitando la desestimación del mismo, basándose en que la presente acción fue iniciada en la Corte Municipal de Mayagüez y en que esta corte carece de jurisdicción para conocer de la apelación porque el valor de. la casa que la demandante intenta hacer suya ha sido estimado en $200. Para que la demandante pueda hacer suya la casa, tiene necesariamente que acreditar que es dueña del suelo donde está enclavada. La demandada negó que la demandante sea dueña del solar. La demandante ofreció prueba para justi-ficar el dominio del referido' inmueble; la demandada pre-sentó prueba testifical. De la declaración del testigo de la demandada Pascasio Cnebas copiamos lo siguiente:
“P.- — ¿Usted conoce a doña Margarita Collazo?
“R. — Sí, señor.
“P.- — ¿Ella tiene una casa en el Poblado del Rosario?
“R. — Le be conocido y bace muchos años.
“P. — ¿Como cuántos años bace que la conoce?
“R. — Hace más de 40 años.
“P. — ¿Ella ba estado en posesión de esa casa durante esos 40 años?
“R. — Siempre ba estado.
*315“P. — ¿Usted sabe si alguien, ba intervenido en su posesión de algún modo, diciéndose dueño del solar?
“R. — Que yo sepa nadie.
“P. — ¿De modo que ella ha poseído como dueña la casa y el solar?
“R. — Sí, señor.”
De la declaración del testigo Carlos Graciani extractamos también lo que sigue:
“P. — ¿Usted sabe si alguien ha intervenido como dueño del solar de doña Margarita Collazo?
“R. — No, señor.
“P. — ¿De modo que ella ha poseído como dueña esa casa con su solar durante unos 40 años?
“R. — Cuarenta y cinco años.”
Al resolver la moción presentada por la demandante, esta corte no puede adelantar juicio alguno con respecto a los méritos del caso. Nos limitamos a mencionar algunas de las alegaciones y parte de la prueba para demostrar que el do-minio del solar fué una cuestión controvertida, que hubo cierta prueba en relación con las alegaciones de las partes sobre este extremo y que, valorado dicho solar en $400, esta corte no puede desestimar la apelación por falta de jurisdicción.

Debe declararse sin lugar la moción de la parle apelada solicitando que se desestime el recurso interpuesto.